AMENDMENT OF EMPLOYMENT AGREEMENT

 

WHEREAS, Everest Reinsurance (Bermuda), Ltd. (the “Company”) and Mark de Saram
(“de Saram”) were parties to an employment agreement effective as of November 1,
2006 (the “Employment Agreement”);

 

WHEREAS, the parties have now agreed to a modification to the Employment
Agreement and it is now desirable to amend the Employment Agreement to reflect
such modification; and

 

WHEREAS, de Saram and the Company have consented to such amendment.

 

NOW, THEREFORE, the Employment Agreement is hereby amended, effective as of May
12, 2008 by substituting the following for Sections 2, 3 and 4 of the Employment
Agreement:

 

 

2.

Your compensation for services to the Company during the term of your employment
shall be paid in U.S. Dollars according to the following schedule: 1) one
hundred percent (100%) of your salary will be paid in U.S. dollars in accordance
with the normal payroll schedule of Everest Reinsurance (Bermuda), Ltd.; 2)
payments in lieu of your participation in the Bermuda Savings Plan shall be made
in U.S. Dollars; 3) any cash bonuses awarded to you under the Everest Re Group,
Ltd. Annual Incentive Plan shall be paid in U.S. Dollars.

 

 

3.

As compensation for your services to the Company during the term of your
employment, the Company shall pay you a salary at the rate of U.S. $465,000 per
annum payable according to the normal payroll schedule, subject to increases, if
any, as determined and approved by the Compensation Committee of Everest Re
Group, Ltd. The Company has secured an appropriate work permit for you in
connection with this Agreement and will assist in renewing that permit when
necessary. Medical insurance, dental insurance and group life insurance will be
provided per the plans currently available to other Everest Reinsurance
(Bermuda), Ltd. employees.

 

 

4.

In place of your participation in the Bermuda Savings Plan, you will receive a
monthly payment equal to 10% of your total monthly salary in U.S. Dollars.

 

IN WITNESS WHEREOF, the parties have executed this amendment to the Employment
Agreement as of May 12, 2008.

 

Everest Reinsurance (Bermuda), Ltd.

 

 

/s/ THOMAS J. GALLAGHER

/s/ MARK DE SARAM

Thomas J. Gallagher

Mark de Saram

Chairman

 

 

--------------------------------------------------------------------------------

 